Mr. Justice Breese delivered the opinion of the Court: This was an action of assumpsit for a failure to perform this agreement: “Washington Wolf 170 to 200 good fat hogs, delivered next packing season, at four dollars per hundred pounds net weight, and to have five hundred dollars on above contract between this and the 1st day of August next. May 20,1856. “Signed, WASHINGTON WOLF.” “Wells Willitts.” The declaration alleges this contract required the plaintiff in error to deliver to the defendant in error the hogs during the packing season, and alleges that he paid plaintiff in error before the first of August, five hundred dollars. The plaintiff in error insists that it is not an agreement to deliver hogs at any time or place. He asks, “what packing season? packing season for what? who shall say?” We suppose, if the contract is obscure, it can be illumined by proof. All written contracts must be construed with some reference to their subject matter. The subject matter of this contract was the delivery of good fat hogs the next packing season at the price of four dollars per hundred net weight. They were to be delivered to the defendant in error. The plaintiff is first named in the contract and by its true sense and reading he is the actor. There is no doubt who was to deliver, nor any who was to pay, and how much. The declaration avers that the packing season commenced on or about the 25th of November, 1856, and closed on or about the first day of February, 1857. Within this time the plaintiff in error could perform his contract. The declaration also alleges the payment of the five hundred dollars, and a readiness to pay the balance, when the hogs should be delivered. The plaintiff did not deliver the hogs or any part of them, and a verdict was rendered for defendant in error for the amount of damages the jury considered he was entitled to from the evidence: There is some conflict of testimony not very important, which we will not attempt to argue or reconcile. The weight of it is undoubtedly with the party recovering the verdict, and we cannot interfere to upset it. The credibility of the witnesses was for the jury. The instructions given for the defendant in error correctly stated the law of the case. Hot being able to perceive that any principle of law has been violated in the case, or any injustice done, the judgment must be affirmed. Judgment affirmed.